Citation Nr: 1046528	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  10-10 152	)	DATE
	)


THE ISSUE

Entitlement to an effective date earlier than June 13, 1996, for 
the assignment of a 60 percent evaluation for a low back 
disability based on clear and unmistakable error (CUE) in an 
August 1998 Board of Veterans' Appeals (Board) decision. 

[The issue of entitlement to an effective date earlier than June 
13, 1996, for the assignment of a 60 percent evaluation for a low 
back disability on a basis other than CUE in an August 1998 Board 
decision is addressed in a separate decision.] 
 

REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1975 to May 
1976. 
 
In an August 1998 decision, the Board granted an earlier 
effective date of June 13, 1996, for a 60 percent evaluation for 
a low back disability; at that time, the Board denied an 
effective date earlier than June 13, 1996, for the 60 percent 
evaluation for low back disability.  The Veteran has filed motion 
claiming that that Board's denial of an effective date earlier 
than June 13, 1996, for the award of a 60 percent evaluation for 
low back disability was based on CUE. 
 

FINDING OF FACT

On October 18, 2010, the Board was notified by the Department of 
Veterans Affairs (VA) Pension Management Center in Philadelphia, 
Pennsylvania, that the movant died in April 2010.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this motion.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the movant died during the pendency of this 
motion.  As a matter of law, veterans' motions do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This motion has 
become moot by virtue of the death of the movant and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this motion or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).

The Board's dismissal of this motion does not affect the right of 
an eligible person to file a request to be substituted as the 
movant for purposes of processing the motion to completion.  Such 
request must be filed not later than one year after the date of 
the appellant's death.  See Veterans' Benefits Improvement Act of 
2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in a motion that has been dismissed by the Board due 
to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (Hartford Regional Office in Newington, 
Connecticut). 


ORDER

The motion is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


